Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated December 18, 2019, claims 1-20
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure

The IDS filed December 18, 2019 has been considered.

 
Drawings

The drawings filed December 18, 2019 have been approved.


Allowable   Subject   Matter

Claims 1-20 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, a program targeting rule from a set of rules; perform, based on the program targeting rule, a program erase targeting operation to adjust a voltage level associated with an erase distribution of the memory array; determine a bit error rate (BER) of the memory array; in response to the BER satisfying a BER 
-with respect to claim 9, adjusting, multiple times, a value of at least some of the plurality of valley margins to equalize relative valley margins of the first logical page type such that read window budgets (RWB) for valleys of the first logical page type are approximately a same RWB; determining a bit error rate (BER) of the memory array; and increasing the voltage level by a voltage step in response to the BER not satisfying a BER control value.
-with respect to claim 15, performing, based on the program targeting rule, a program erase targeting operation to adjust a voltage level associated with an erase distribution of the memory array; determining a bit error rate (BER) of the memory array; reducing the voltage level by a voltage step in response to the BER satisfying a BER control value; and increasing the voltage level by the voltage step in response to the BER not satisfying the BER control value.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 3, 2022